NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3854-18T2

CAPITAL ENERGY, INC.,

          Plaintiff-Appellant,

v.

MOHANNAD K. TAHA, d/b/a
TAHA ENTERPRISES, INC.,

     Defendant-Respondent.
____________________________

                   Argued December 12, 2019 – Decided September 14, 2020

                   Before Judges Suter and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Bergen County, Docket No. C-
                   000076-17.

                   Eugene R. Licker (Ballard Spahr, LLP) of the New
                   York bar, admitted pro hac vice, argued the cause for
                   appellant (Ballard Spahr, LLP, attorneys; Eugene R.
                   Licker and Christopher J. Kelly, on the briefs).

                   James T. McCarthy argued the cause for respondent
                   (McCarthy, Galfy & Marx, LLC, attorneys; James T.
                   McCarthy, on the brief).
PER CURIAM

      Plaintiff Capital Energy, Inc. appeals the March 29, 2019 decision that

denied its motion to enforce a September 7, 2017 order, prohibiting defendant

Mohannad K. Taha (d/b/a Taha Enterprises, Inc.) from soliciting business from

a list plaintiff provided to defendant. We affirm the order denying enforcement.

                                        I.

      We glean these facts from the plenary hearing and record. Defendant is a

former sales representative for plaintiff, a firm that brokers energy service

agreements between end-user customers and electricity and natural gas

suppliers. He was retained as an independent contractor. Plaintiff alleges that

in 2014, defendant signed a Non-disclosure and Non-solicitation Agreement (the

Agreement) with plaintiff. Under the Agreement, defendant agreed for a period

of twenty-four months after termination of his engagement with plaintiff not to

"directly or indirectly solicit, divert, initiate or accept any contact with any client

or customer of [plaintiff] for the purpose of providing, directly or indirectly, any

services that are provided by [plaintiff] pursuant to [plaintiff's] business."

      In 2015—as a sales representative for plaintiff—defendant brokered an

energy contract between NextEra Energy Services and MWV Slatersville, LLC

(MWV Slatersville) for its Slatersville facility. The contract was for twenty-



                                                                               A-3854-18T2
                                             2
four months, extending to November 2017. Plaintiff claimed MWV Slatersville

was its largest customer.

      In September 2015, MWV Slatersville merged with WestRock Company

and changed its name to WestRock Slatersville, LLC (WestRock Slatersville).

In January 2017—before the energy contract ended—WestRock's home, health

and beauty marketing companies, which included WestRock Slatersville, were

purchased by Silgan Holdings, Inc.          Thereafter, in May 2017, WestRock

Slatersville amended its articles of incorporation, on file with the Rhode Island

Secretary of State, to reflect its name as Silgan Dispensing Systems Slatersville,

LLC (Silgan Slatersville).

       Defendant's business relationship with plaintiff ended on July 5, 2016.

Plaintiff alleged defendant started a competing business, Northeast Energy

Advisory, using plaintiff's proprietary client information.

      In March 2017, plaintiff filed a verified complaint against defendant in

the Chancery Division, alleging he violated the Agreement. Plaintiff sought a

declaratory judgment enforcing the Agreement, enjoining defendant from using

its confidential information and client lists. Plaintiff also alleged breach of

contract, breach of the implied covenant of good faith and fair dealing, and

tortious interference with its business relationship. Finally, plaintiff demanded

an accounting of profits, and damages. Ibid.

                                                                          A-3854-18T2
                                        3
      Counsel representing the parties appeared to reach a settlement in

principle. However, defendant's attorney withdrew from representation in mid-

June 2017, and after that defendant—who then was pro se—advised plaintiff's

counsel he would not sign the settlement agreement.

      Plaintiff filed a motion to enforce the settlement it claimed had been

reached.   On September 7, 2017, the trial court granted plaintiff's motion,

finding the parties reached a settlement on June 2, 2017, because they agreed on

three key provisions: "(1) [d]efendant would not solicit plaintiff's customers,

who were to be identified according to [p]laintiff's list; (2) [p]laintiff would not

disparage [d]efendant; and (3) the parties would mutually release one another

from further claims." The trial court found defendant "ratified the material terms

by his later conduct" because on June 29, 2017, he revised a draft of the

Agreement with his comments but "left [ ] intact" the three core concepts. The

September 7, 2017 order provided:

            [u]pon the date of entry of this ORDER and continuing
            for THREE HUNDRED AND SIXTY-FIVE DAYS
            (365) thereafter, neither Taha nor any individual or
            entity acting at his direction or on his behalf will solicit,
            contact, or engage in business transactions of any kind
            with the individuals, entities, and/or businesses listed
            in the customer list provided by Plaintiff to Defendant
            in connection with this litigation. In addition, Taha
            shall keep the contents of this customer list
            confidential, and shall not share its contents or describe
            its contents to anyone. Violation of this provision by

                                                                            A-3854-18T2
                                         4
            Taha would cause Capital Energy irreparable harm, for
            which he and his enterprises will be jointly and
            severally liable.

      "MWV Slatersville, LLC" was on the list of companies provided by

plaintiff to defendant; Silgan Slatersville was not. The list was prepared by

plaintiff's Chief Executive Officer Caleb Berger, who testified the list was to

include every business to which defendant was introduced while working for

plaintiff to create broad protection for the company. Reference to "individuals,

entities and/or businesses" was to "prevent [defendant] from benefiting from

calling any of the clients, lists or information that he had taken from [the] firm."

      Raymond Frenette, a Silgan manufacturing technology and systems

manager, said that defendant reached out to him prior to November 2017, "to

see if I wanted to engage his new firm to broker an energy contract for Silgan,

since the existing, Capital-brokered contract was expiring and he was the broker

on the original contract." Defendant denied this indicating Frenette contacted

him. Frenette designated defendant's company as the "exclusive intermediary

to manage, represent and assess all related electricity matters on behalf of Silgan

Holdings[,] Inc." Defendant brokered a contract between Silgan Slatersville and

Agera Energy.      Silgan Slatersville was issued a new and separate tax

identification number separate from WestRock Slatersville.



                                                                            A-3854-18T2
                                         5
      In February 2018, plaintiff filed a motion in aid of litigant's rights,

alleging that defendant violated the September 7, 2017 order by brokering a

contract with Silgan Slatersville. Although not included in the list of companies,

the motion alleged Silgan Slatersville was the same business as MWV

Slatersville, which was on the list. Claiming defendant was in contempt of the

September 7, 2017 order, plaintiff sought to enjoin further violation and to

impose a constructive trust on all of defendant's associated brokerage

commissions. The court conducted a plenary hearing, describing the "sole issue"

as "whether the defendant's relationship with Silgan violated the settlement

agreement as described in the order of . . . September 7th, 2017."

      On March 29, 2019, the trial court denied plaintiff's motion finding there

was "no dispute that the customer list attached to the September 7 order does

not include Silgan's name," and "the [o]rder, which was prepared by Capital's

counsel, did not include a provision which provided that it applied to successors

and/or assigns of the persons, entities or businesses identified on the customer

list." The trial court found that "[u]pon the purchase of WestRock's business by

Silgan . . . , MWV's account numbers for electric service at the Rhode Island

facility were terminated and new account numbers were issued to Silgan."

Further, "new tax [identification] numbers for Silgan were associated with the

new accounts." Although "[t]here [was] conflicting testimony" as to whether

                                                                          A-3854-18T2
                                        6
Taha contacted Frenette first or the other way around, the court found Taha

contacted Frenette "[four to five] months before the Nextera [c]ontract was due

to expire in November 2017." The court observed it was not clear "whether

[defendant] was aware of the transactions between MWV and WestRock and

then WestRock and Silgan," but noted defendant's testimony was "rambling and

less than credible." Nonetheless, the court found there was "no dispute that the

customer list attached to the September 7 Order does not include Silgan's name,

even after Silgan acquired WestRock."        The court explained that "simply

because Silgan may have conducted the same type of business (packaging and

plastics manufacturing) as did MWV does not mean that Silgan is covered by

the non-solicitation provisions of the September 7 Order." And, without a clause

including "successors and/or assigns," the court could not supply one because

"[t]o do so would, in effect, allow the court to write a better agreement for

Capital than it did for itself. Such an action by the court would be improper."

      On appeal, plaintiff raises these issues:

            I.   THE    TRIAL COURT   ABUSED   ITS
            DISCRETION IN RULING THAT DEFENDANT
            WAS NOT IN CONTEMPT OF THE SEPTEMBER 7,
            2017 ORDER.

            II. THE COURT ERRED IN RULING THAT THE
            ABSENCE OF "SUCCESSORS AND ASSIGNS"
            LANGUAGE WAS FATAL TO PLAINTIFF'S
            MOTION[.]

                                                                         A-3854-18T2
                                        7
                                      II.

      We afford a deferential standard of review to the factual findings of the

trial court on appeal from a plenary hearing. Rova Farms Resort, Inc. v. Inv'rs

Ins. Co., 65 N.J. 474, 483-84 (1974). These findings will not be disturbed unless

they are "so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of justice[.]"
Id. at 484 (quoting Fagliarone v. Twp. of N. Bergen, 78 N.J. Super. 154, 155

(App. Div. 1963)). However, our review of a trial court's legal determinations

is plenary. D'Agostino v. Maldonado, 216 N.J. 168, 182-83 (2013) (citing

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      There was substantial, credible evidence to support the court's findings

and to deny plaintiff's motion to enforce the September 7, 2017 order.

Generally, contract terms are to be given their "plain and ordinary meaning."

M.J. Paquet, Inc. v. N.J. Dep't of Transp., 171 N.J. 378, 396 (2002). "If the

terms of a contract are clear, they are to be enforced as written." Malick v.

Seaview Lincoln Mercury, 398 N.J. Super. 182, 187 (App. Div. 2008) (citing

Cty. of Morris v. Fauver, 153 N.J. 80, 103 (1998)).




                                                                           A-3854-18T2
                                            8
      There was no dispute that Silgan Slatersville was not included in the list

of companies in the September 7, 2017 order. Defendant was not restrained

from brokering for a company that was not listed in the order. Thus, under a

plain reading of the September 7, 2017 order, defendant was not restrained from

brokering the contract with Silgan Slatersville.

      Plaintiff contends Silgan Slatersville is the same legal entity as MWV

Slatersville and that only the entity's name changed.     However, there was

evidence that when Silgan purchased WestRock's home, health and beauty

business (formerly MWV) and became Silgan Slatersville, MWV's account

numbers for electric service at the Rhode Island facility were terminated and

new account numbers were issued to Silgan. New tax identification numbers

for Silgan Slatersville were associated with the new accounts.        Frenette's

testimony was that when MWV merged with WestRock, the business was not

issued new account numbers by National Grid, but was provided a new account

once Silgan Holdings purchased WestRock. Silgan Holdings altered the

company's internal structure, changing it from "member managed" to "manager

managed."       Two individuals from Silgan Holdings were identified as the

managers. Therefore, although Silgan Slatersville continued to produce the

same types of products, there was a change in governance and "operational

differences."

                                                                        A-3854-18T2
                                        9
      The trial court found significant that the list of companies did not include

a successor and assigns clause although plaintiff included that language in its

form of order submitted to the trial court that became the September 7, 2017

order. That order contained the following language: "[t]he [p]arties, on their

behalf and on behalf of their successors, officers, heirs, partners, shareholders,

employees, legal representatives, agents, assigns, and any person or entity acting

actually or apparently on their behalf . . . hereby release and forever discharge

each other . . . ." We agree this language is an additional factor the court could

consider in concluding whether the companies listed in the September 7, 2017

order were also to include their successors and assigns. See Evoqua Water

Techs., LLC v. M.W. Watermark, LLC, 940 F.3d 222, 246 (6th Cir. 2019)

(Bush, J., concurring) (explaining that "the absence of [a] successors -in-interest

or assigns clause 'is the functional equivalent of the parties' express intent to

exclude language of assignment' and '[e]qually as telling is that the consent

judgment specifies successors and assigns when listing' the defendant's

obligations" (quoting Thatcher v. Kohl's Dep't Stores, Inc., 397 F.3d 1370, 1375

(Fed. Cir. 2005) (alteration in original))). A similar factual situation existed

here. A portion of the order expressly referenced successors and assigns, but

there was no such reference in the list of companies.



                                                                           A-3854-18T2
                                       10
      As a general rule, a court has no right to "remake a better contract for the

parties than they themselves have seen fit to enter into, or to alter it for the

benefit of one party and to the detriment of the other." Karl's Sales & Serv., Inc.

v. Gimbel Bros., Inc., 249 N.J. Super. 487, 493 (App. Div. 1991); see Globe

Motor Co. v. Igdalev, 436 N.J. Super. 594, 602 (App. Div. 2014) (holding "the

court may not re-write a contract or grant a better deal than that for which the

parties expressly bargained"), rev'd on other grounds, 225 N.J. 469 (2016).

Plaintiff was aware of Silgan Holdings' acquisition of WestRock prior to the

September 7, 2017 order but did not incorporate the name into the list provided

to defendant. There is no indication contemporaneous with the September 7,

2017 order that Silgan Slatersville was supposed to be included.

      Plaintiff argues that Silgan Slatersville is the same legal entity because

the Rhode Island Secretary of State used the same number for the entity despite

its merger or sale. It contends the business is in the same location, has the same

employees, the same phone numbers and does the same business. It cites no

authority, however, to support the argument that Rhode Island's system of record

keeping should be determinative here. The arguments also give no recognition

to the fact the company was sold, is under new management, and has different

governance. On this record, we do not agree these are the same legal entities.

      Affirmed.

                                                                           A-3854-18T2
                                       11